DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 06/06/2022 is acknowledged.  Accordingly, claims 16-25 are currently pending.

Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, line 11, please amend “the decoder to decode the received an (ASK) signal” to recite “the decoder to decode the receivedASK signal”;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOTH, “An Efficient RF Rectifier for Energy Harvesting Systems with Applications to Wireless Dosimetry”.
Re claim 16:
TOTH discloses a wireless chip-enabled tag, comprising: 
a processor to control operation of the wireless chip-enabled tag, the processor having an associated memory to store programs, instructions or data for operation of the wireless chip-enabled tag [page 37]; 
an oscillator communicatively associated with the processor, the oscillator to 15generate signals for operation of the wireless chip-enabled tag [page 37]; 
a demodulator communicatively associated with the processor to demodulate a received amplitude-shift keying (ASK) signal, the ASK signal including a received identification (ID) [page 37]; 
a decoder communicatively associated with the processor and with the 20demodulator, the decoder to decode the received an (ASK) signal and the received ID, the wireless chip-enabled tag configured to compare the received ID to a predetermined ID corresponding to the wireless chip-enabled tag [page 37]; 
a modulator communicatively associated with the processor to modulate and 69format an information or a data signal for transmission from the wireless chip-enabled tag [page 37; 
a tag ID communicatively associated with the processor, the tag ID including a low power non-volatile non-charge-based memory including a plurality of non-charge- 5based memory components, each non-charge-based memory component being configured to be programmed to store a corresponding predetermined ID value forming part of the predetermined ID for the wireless chip-enabled tag [pages 37, 39-40]; and 
a flexible antenna communicatively associated with the processor configured to receive the received ID and to transmit to a receiver at least one of the predetermined ID 10or information when the received ID matches the predetermined ID stored in the tag ID of the wireless chip-enabled tag [page 37].
Re claims 18-19:
TOTH teaches the wireless chip-enabled tag of claim 16, wherein: the wireless chip-enabled tag is a wireless dosimeter chip-enabled tag for measuring a received dose of radiation delivered to a product or object associated with the wireless dosimeter chip-enabled tag, 20the wireless dosimeter chip-enabled tag further comprises: a radiation sensor communicatively associated with the processor configured to sense an amount of the radiation delivered to the product or object, and the information transmitted by the flexible antenna includes the amount of the 70radiation delivered to the product or object [pages 37-40].
Re claim 22-23:
TOTH teaches the wireless chip-enabled tag of claim 18, wherein: the wireless dosimeter chip-enabled tag further comprises: 15a temperature sensor communicatively associated with the processor to sense the temperature of the product or object, and the information transmitted by the flexible antenna further includes the sensed temperature of the product or object [pages 37-38]; wherein the wireless dosimeter chip-enabled tag is associated with a blood bag and the product or object comprises blood [pages 32 and 40].
Re claims 17, 20, 21, 24, and 25:
TOTH teaches the wireless chip-enabled tag of claims 16, 18, 19, 22 and 23, wherein each of the non-charge-based memory components is an electronic fuse (e-Fuse) [page 40].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NYFFELER et al, US 2011/0006878 in view of YAZAWA et al, US 2004/0233043, MALONEY, US 6,204,764, and KITAYOSHI et al, US 2010/0188306.
Re claim 16:
NYFFELER teaches a wireless chip-enabled tag (102), comprising:
A processor to control operation of a wireless chip-enabled tag, the processor having an associated memory to store programs, instructions or data for operation of the wireless chip-enabled tag [0040]-[0047] [Figure 3];
An oscillator communicatively associated with the processor, the oscillator to generate signals for operation of the wireless chip-enabled tag [0040]-[0047] [Figure 3];
A demodulator communicatively associated with the processor to demodulate a received signal [0040]-[0047] [Figure 3];
A modulator communicatively associated with the processor to modulate and format an information or a data signal for transmission from the wireless chip-enabled tag [Figure 3];
A tag ID communicatively associated with the processor, the tag ID including a low power non-volatile non-charge-based memory (FRAM) including a plurality of non-charged based memory components, each non-charge-based memory component being configured to be programmed to store a corresponding predetermined ID value forming part of the predetermined ID for the wireless chip-enabled tag [0040]-[0047] [Figure 3]; and
An antenna communicatively associated with the processor configured to receive and transmit information [0034] [0040]-[0047] [0050] [Figures 2-3].
NYFFELER does not disclose a decoder communicatively associated with the processor and with the demodulator, the decoder to decode the received ASK signal and the received ID, the wireless chip-enabled tag configured to compare the received ID to a predetermined ID corresponding to the wireless chip-enabled tag; a flexible antenna; and wherein the processor is configured to receive the received ID and to transmit to a receiver at least one of the predetermined ID or information when the received ID matches the predetermined ID stored in the tag ID of the wireless chip-enabled tag.
YAZAWA teaches a wireless chip-enabled tag comprising a processor configured to compare a received ID to a predetermined ID corresponding to the wireless chip-enabled tag [0038] [0044]; an antenna communicatively associated with the processor configured to receive the received ID and to transmit to a receiver at least one of the predetermined ID or information when the received ID matches the predetermined ID stored in the tag ID of the wireless chip-enabled tag [0038] [0044].
KITAYOSHI teaches a wireless chip-enabled tag comprising a flexible antenna [0056].
MALONEY teaches a chip enabled tag comprising a processor, oscillator, demodulator communicatively associated with the processor to demodulate a received amplitude-shift keying (ASK) signal ((column 10, lines 53-67); a decoder communicatively associated with the processor and with the demodulator, the decoder to decode the received ASK signal received information (column 10, lines 53-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of YAZAWA in the tag of NYFFELER for the purpose of specifically addressing a particular tag to obtain encoded data therein.
While NYFFELER does not specify the modulation type used by the tag, it would have further been obvious to one of ordinary skill in the art before the effective filing date to utilize ASK signal modulation/demodulation, as ASK is merely a commonly used modulation in RFID communication.
It would have further been obvious to one of ordinary skill in the art to make the antenna flexible for the purpose of mounting on curved surfaces (KITAYOSHI [0056]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 7:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876